OPINION — AG — THE UNITED STATES SUPREME COURT, AS IT IS NOT CONSTITUTED, WOULD HOLD THAT THE OKLAHOMA CITY PRACTICE OF BIBLE READING AND PRAYER IN PUBLIC SCHOOL IS UNCONSTITUTIONAL; AND THAT A SCHOOL SYSTEM MAY NOT IN FACT CONDUCT RELIGIOUS ACTIVITIES, AS SUCH, IN THE PUBLIC SCHOOLS UNDER THE GUISE THAT THERE IS NO SCHOOL BOARD RULE SPECIFICALLY REQUIRING SUCH ACTIVITIES. A KNOWN TRADITION, AN ACCEPTED PRACTICE OR EVEN A MERE SUFFERANCE OF RELIGIOUS ACTIVITIES, AS SUCH, IN THE PUBLIC SCHOOLS IS AS MUCH A BREACH OF NEUTRALITY UPON RELIGION AS AN EXPLICIT OF ACTIVITIES OF A PURELY RELIGIOUS NATURE IN PUBLIC SCHOOLS THAT THE SUPREME COURT HAS CONDEMNED AS IN VIOLATION OF THE ESTABLISHMENT CLAUSE OF THE FIRST AMENDMENT RATHER THAN THE PARTICULAR AUTHORITY UNDER WHICH SUCH OBSERVANCES ARE CARRIED ON.   NOTHING IN THIS OPINION SHOULD BE TAKEN AS A PROHIBITION AGAINST THE TEACHING ABOUT RELIGIOUS SUBJECTS OR RELIGIOUS WORKS AS OPPOSED TO ACTIVITIES WHICH CONSTITUTE RELIGIOUS OBSERVANCES AS SUCH. (CHARLES NESBITT) *** OVERRULED BY: OPINION NO. 67-123 (1967)